DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
3.	The drawings are objected to because both specification and submitted drawing fail to show appropriate reference numbers and details more specifically for example claim 2 line 1 calls for “a first z-axis coil”, claim 3 “a second z-axis coil”, claims 4-5 “a first and second x-axis coil”, claims 6 “first and second y-axis coil”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USPN 11137454 in view of Nieminen (U.S. Publication 20140084925).
6.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations are obvious by the claims 1-16 of USPN 11137454 in view of Nieminen (U.S. Publication 20140084925), as shown below;
Conflicting claims
SN  17464663
Conflicting claims USPN 1,113,7454
1. A magnetic relaxometry measurement apparatus, comprising: a magnetizing system configured to supply a pulsed magnetic fields to a sample; a sensor system configured to detect magnetic fields produced by induced magnetization of the sample after a magnetic field pulse from the magnetizing system; one or more compensating coils configured to suppress generation of eddy currents in an environment surrounding the apparatus due to the pulsed magnetic fields.
1 (currently amended). A magnetic relaxometry measurement apparatus, comprising: a magnetizing system configured to supply a magnetic field having a first magnitude during a first time period and a second magnitude during a second time period, where the first time period is long enough to magnetize particles in the sample and the second time period is longer than the time required for Brownian motion of magnetic particles that are not bound to the sample to randomize the net magnetic field of such particles; a sensor system configured to, after the first time period, detect magnetic fields representative of the magnetization of particles that are bound to the sample field produced by the magnetizing subsystem
2. An apparatus as in claim 1, wherein the one or more compensating coils comprise a first z-axis coil mounted above the magnetizing system and configured to supply a first z-axis magnetic field oriented generally vertically and coaxial with a vertical component of the magnetizing system field.
2 (currently amended). An apparatus as in claim 1, wherein the one or more compensating coils comprise a first z-axis coil mounted above the magnetizing system and configured to supply a first z-axis magnetic field oriented generally vertically and coaxial with a vertical component of the magnetizing system magnetic field.
3. An apparatus as in claim 2, wherein the one or more compensating coils further comprise a second z-axis coil mounted beneath the magnetizing system and configured to supply a second z- axis magnetic field oriented generally vertically and coaxial with a vertical component of the magnetizing system field.
3 (currently amended). An apparatus as in claim 2, wherein the one or more compensating coils further comprise a second z-axis coil mounted beneath the magnetizing system and configured to supply a second z-axis magnetic field oriented generally vertically and coaxial with a vertical component of the magnetizing system magnetic field.
4. An apparatus as in claim 1, wherein the one or more compensating coils comprise a first x-axis coil mounted to one side of the magnetizing system and configured to supply a first x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field.
4 (currently amended). An apparatus as in claim 1, wherein the one or more compensating coils comprise a first x-axis coil mounted to one side of the magnetizing system and configured to supply a first x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system magnetic field.
5. An apparatus as in claim 4, wherein the one or more compensating coils comprise a second x-axis coil mounted to one side of the magnetizing system, opposite the first x-axis coil, and configured to supply a second x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field.
5 (currently amended). An apparatus as in claim 4, wherein the one or more compensating coils comprise a second x-axis coil mounted to one side of the magnetizing system, opposite the first x-axis coil, and configured to supply a second x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system magnetic field.
6. An apparatus as in claim 4, wherein the one or more compensating coils comprise a first y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil, and configured to supply a first y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field and orthogonal to the first x-axis magnetic field.
6 (currently amended). An apparatus as in claim 4, wherein the one or more compensating coils comprise a first y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil, and IM015-61801; Preliminary Amendment to 35 USC 371 application of PCT/US2018/025702; page 3configured to supply a first y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system magnetic field and orthogonal to the first x-axis magnetic field.
7. An apparatus as in claim 6, wherein the one or more compensating coils comprise a second y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil, and configured to supply a second y-axis magnetic field oriented generally horizontally and orthogonal to 7a vertical component of the magnetizing system field and orthogonal to the first x-axis magnetic field.
7 (currently amended). An apparatus as in claim 6, wherein the one or more compensating coils comprise a second y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil, and configured to supply a second y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system magnetic field and orthogonal to the first x-axis magnetic field.
8. An apparatus as in claim 7, wherein the one or more compensating coils comprise a second x-axis coil mounted to one side of the magnetizing system, opposite the first x-axis coil, and configured to supply a second x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field.
8 (currently amended). An apparatus as in claim 7, wherein the one or more compensating coils comprise a second x-axis coil mounted to one side of the magnetizing system, opposite the first x-axis coil, and configured to supply a second x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system magnetic field.
9. An apparatus as in claim 1, wherein the magnetizing system is configured to provide a magnetizing pulse sequence comprising an applied magnetization field of a first magnitude for a first time, and of a second magnitude for a second time, and wherein the one or more compensating coils are configured to provide a compensating pulse sequence comprising a third magnitude for a third time, and of a fourth magnitude for a fourth time.
9 (currently amended). An apparatus as in claim 1, wherein the during a third time period, and of a fourth magnitude during a fourth time period.
10. An apparatus as in claim 9, wherein the third magnitude is 50% of the first magnitude, and the fourth magnitude is 50% of the second magnitude.
10 (currently amended). An apparatus as in claim 9, wherein the third magnitude is 50% of the first magnitude, and the fourth magnitude is 50% of the second magnitude.
11. An apparatus as in claim 10, wherein the second magnitude is zero.
11 (currently amended). An apparatus as in claim 10, wherein the second magnitude is zero.
12. An apparatus as in claim 9, wherein the third time is equal to the first time, and the fourth time is equal to the second time.
12 (currently amended). An apparatus as in claim 9, wherein the third time period is equal to the first time period, and the fourth time period is equal to the second time period.
13. An apparatus as in claim 9, wherein the first time is equal to 0.75 seconds, and the second time is equal to 2.25 seconds.
13 (currently amended). An apparatus as in claim 9, wherein the first time period is equal to 0.75 seconds, and the second time period is equal to 2.25 seconds.
14. An apparatus as in claim 9, wherein the second time is greater than the first time.
14 (currently amended). An apparatus as in claim 9, wherein the second time period is greater than the first time period.
15. An apparatus as in claim 9, wherein the second time is less than the first time.
15 (currently amended). An apparatus as in claim 9, wherein the second time period is less than the first time period.
16. An apparatus as in claim 9, wherein the third magnitude is 50% of the first magnitude, and the fourth magnitude is 50% of the second magnitude.
16 (currently amended). An apparatus as in claim 14 is 50% of the first magnitude, and the fourth magnitude is 50% of the second magnitude.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of USPN 11137454 in view of Nieminen (U.S. Publication 20140084925). 

USPN 11137454 teaches applying a magnetic field but does not explicitly teach applying a pulse field.
However Nieminen teaches applying a pulsed field (see [0075] undesired transient effects relating to the changing of magnitude of the prepolarization field are decreased by a shielding field produced by a shielding coil which is pulsed together with the polarizing field to suppress the unwanted effects of the coupling of the polarizing field to surrounding conductive or magnetizable structures).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Nieminen in USPN 11137454 to gain the advantage of significantly contributes to shortening the imaging sessions, which has a direct positive effect on patient comfort and the cost of an imaging session [Nieminen [0045]].      




Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 is rejected under 35 U.S.C. 102 as being anticipated by Nieminen (U.S. Publication 20140084925).
Regarding claim 1, Nieminen discloses a magnetic relaxometry measurement (see fig. 2A (24,26A,28) [0075]) apparatus, comprising: a magnetizing system (see fig. 2A via (28, 26)) configured to supply a pulsed magnetic fields to a sample (see [0115] If pulsing the shielding coil has a significant effect on the desired field, one can also optimize the waveform or effect of the field pulse at the sample); 
a sensor system (see fig. 2A via 28) configured to detect magnetic fields produced by induced magnetization of the sample after a magnetic field pulse from the magnetizing system (see [0075, 0122-123] undesired transient effects relating to the changing of magnitude of the prepolarization field are decreased by a shielding field produced by a shielding coil which is pulsed together with the polarizing field to suppress the unwanted effects of the coupling of the polarizing field to surrounding conductive or magnetizable structures, The eddy-current-related magnetic fields were measured with the three SQUID magnetometers. A static polarizing field was applied for 2900 ms, after which it was switched off in 1 ms. The rise time of the field was less than 30 ms. At 200 ms, the signal acquisition began after resetting the flux-locked loop of the SQUIDS; when measuring the eddy-current fields with the shielded polarizing coil shortly after the polarization, the acquisition started 15 ms after the polarization. The experiments were carried out both with and without the shielding coil. Signals were sampled at 100 kHz); 
one or more compensating coils (see fig. 2A via 26) configured to suppress generation of eddy currents in an environment surrounding the apparatus due to the pulsed magnetic fields (see [0079, 0098] The pulses need not be abrupt but may be shaped on switch-on, switch-off or both. In particular, the shielding pulses can be shaped so as to optimally suppress eddy currents or eddy current-induced fields at the sample. In some cases, it might be beneficial to provide two or more shielding pulses during one prepolarization cycle).

    PNG
    media_image1.png
    338
    575
    media_image1.png
    Greyscale





Regarding claims 2, 3, Nieminen further discloses wherein the one or more compensating coils (see fig. 6 66)) comprise a first z-axis coil mounted above the magnetizing system and configured to supply a first z-axis magnetic field oriented generally vertically and coaxial with a vertical component of the magnetizing system field (see [0088] the shielding coil comprises coaxial and symmetric subcoils. show an axially symmetric self-shielded polarizing coil design having subcoils with several diameters. The dashed line represents the z axis and the dot shows the origin used when calculating the multipole expansion. The coil is designed such that its dipole and quadrupole moments are zero. In the configuration shown, this condition is achieved with the following parameters: The coil around the origin has 90 turns with radius 0.2 m (z coordinate 0 m). The second coil has 76 turns with radius 0.3 m, and z coordinate 0.4 m; in this coil the current flows in the opposite direction with respect to the coil around the origin. The third coil has 9 turns, radius 0.6 m and z coordinate 0.84 m; the current flows in the same direction as in the coil placed around the origin).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nieminen (U.S. Publication 20140084925) in view of Terada (U.S. Publication 20130335088).
Nieminen teach the instant invention above:
Regarding claim 4, Nieminen does not explicitly teach wherein the one or more compensating coils comprise a first x-axis coil mounted to one side of the magnetizing system and configured to supply a first x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field.
However Terada in a relevant art teaching a gradient coil device capable of reducing residual magnetic fields teaches wherein the one or more compensating coils comprise a first x-axis coil mounted to one side of the magnetizing system (see fig. 2 (9x)) and configured to supply a first x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field (see [0034-0036] an x main coil (major axis gradient coil) 9x for generating a gradient magnetic field of which magnetic intensity varies linearly in the x axis direction,.., the x axis, the y axis, and the z axis are set to be perpendicular to each other).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Terada in Nieminen to gain the advantage of effectively suppressing residual magnetic field which in turns suppress the eddy currents improving the quality of detection [Terada [0005, 0009]].                                                         
Nieminen teach the instant invention above:
Regarding claims 5, 8, Nieminen does not explicitly teach wherein the one or more compensating coils comprise a second x-axis coil mounted to one side of the magnetizing system, opposite the first x-axis coil, and configured to supply a second x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field.
However Terada in a relevant art teaching a gradient coil device capable of reducing residual magnetic fields teaches wherein the one or more compensating coils comprise a second x-axis coil mounted to one side of the magnetizing system, opposite the first x-axis coil (see fig. 2 (10x)) and configured to supply a second x-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field (see [0034-0036] an x main coil (major axis gradient coil) 9x for generating a gradient magnetic field of which magnetic intensity varies linearly in the x axis direction,.., the x axis, the y axis, and the z axis are set to be perpendicular to each other).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Terada in Nieminen to gain the advantage of effectively suppressing residual magnetic field which in turns suppress the eddy currents improving the quality of detection [Terada [0005, 0009]].                                                         
Nieminen teach the instant invention above:
Regarding claim 6, Nieminen does not explicitly teach wherein the one or more compensating coils comprise a first y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil, and configured to supply a first y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field and orthogonal to the first x-axis magnetic field.
However Terada in a relevant art teaching a gradient coil device capable of reducing residual magnetic fields teaches wherein the one or more compensating coils comprise a first y-axis coil mounted to one side of the magnetizing system (see fig. 2 (9y)), 90 degrees from the first x-axis coil (see [0036] the x axis, the y axis, and the z axis are set to be perpendicular to each other), and configured to supply a first y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field and orthogonal to the first x-axis magnetic field (see [0034-0036] a y main coil (minor axis gradient coil) 9y for generating a gradient magnetic field of which magnetic intensity varies linearly in the y axis direction,.., the x axis, the y axis, and the z axis are set to be perpendicular to each other).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Terada in Nieminen to gain the advantage of effectively suppressing residual magnetic field which in turns suppress the eddy currents improving the quality of detection [Terada [0005, 0009]].                                                         
Nieminen teach the instant invention above:
Regarding claim 7, Nieminen does not explicitly teach wherein the one or more compensating coils comprise a second y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil, and configured to supply a second y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field and orthogonal to the first x-axis magnetic field.
However Terada in a relevant art teaching a gradient coil device capable of reducing residual magnetic fields teaches wherein the one or more compensating coils comprise a second y-axis coil mounted to one side of the magnetizing system, 90 degrees from the first x-axis coil (see fig. 2 (10y)), and configured to supply a second y-axis magnetic field oriented generally horizontally and orthogonal to a vertical component of the magnetizing system field and orthogonal to the first x-axis magnetic field (see [0034-0036] a y main coil (minor axis gradient coil) 9y for generating a gradient magnetic field of which magnetic intensity varies linearly in the y axis direction,.., the x axis, the y axis, and the z axis are set to be perpendicular to each other [0060] the magnetic field from the y main coil 9y and the y shield coil 10y).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Terada in Nieminen to gain the advantage of effectively suppressing residual magnetic field which in turns suppress the eddy currents improving the quality of detection [Terada [0005, 0009]].                                                         
Allowable Subject Matter
9.	Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 9, wherein the magnetizing system is configured to provide a magnetizing pulse sequence comprising an applied magnetization field of a first magnitude for a first time, and of a second magnitude for a second time, and wherein the one or more compensating coils are configured to provide a compensating pulse sequence comprising a third magnitude for a third time, and of a fourth magnitude for a fourth time.	
Regarding claim 17, using the magnetizing system to provide magnetization pulse sequence consisting of a magnetizing field on for a first time and off for a second time, using the one or more compensating coils to provide a compensation pulse on for a third time and off for a fourth time, and using the sensor system to detect a magnetization of the sample during the second time.
Claims 10-16 are also object over the prior art because of their dependencies.

Examiner Notes
10. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clarke (U.S.Publication 20060091881) discloses Apparatus For NMR Of Sample, Includes Polarization Coils, Low Noise Polarization Coils, Measurement Coils, And Untuned Low Critical Temperature Superconducting Quantum Interference Device Magnetometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858